NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                                No. 18-1816
                               ____________

     JACOB CORMAN, in his official capacity as Majority Leader of the
     Pennsylvania Senate; MICHAEL FOLMER, in his official capacity as
      Chairman of the Pennsylvania Senate State Government Committee;
   LOU BARLETTA; RYAN COSTELLO; MIKE KELLY; TOM MARINO;
SCOTT PERRY; KEITH ROTHFUS; LLOYD SMUCKER; GLENN THOMPSON;
                            JEFFREY CUTLER

                                     v.

         SECRETARY COMMONWEALTH OF PENNSYLVANIA;
            COMMISSIONER BUREAU OF COMMISSIONS,
                  ELECTIONS & LEGISLATION

   CARMEN FEBO SAN MIGUEL; JAMES SOLOMON; JOHN GREINER;
   JOHN CAPOWSKI; GRETCHEN BRANDT; THOMAS RENTSCHLER;
MARY ELIZABETH LAWN; LISA ISAACS; DON LANCASTER; JORDI COMAS;
       ROBERT SMITH; WILLIAM MARX; RICHARD MANTELL;
   PRISCILLA MCNULTY; THOMAS ULRICH; ROBERT MCKINSTRY;
              MARK LICHTY; LORRAINE PETROSKY

                          (Intervenors in District Court)

                               Jeffrey Cutler,
                                    Appellant
                               ____________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                         (D.C. Civ. No. 1-18-cv-00443)
                         Circuit Judge: Kent A. Jordan;
         District Judges: Jerome B. Simandle and Christopher Conner

                               ____________
                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 14, 2018

             Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                            (Opinion filed: September 25, 2018)
                                       ____________

                                          OPINION*
                                        ____________


PER CURIAM

       Jeffrey Cutler appeals from an order of the District Court denying his motion to

intervene and for reconsideration and from an order dismissing the plaintiffs’ complaint

and denying injunctive relief. For the reasons that follow, we will affirm in part and

dismiss in part for lack of jurisdiction.

       The Pennsylvania Supreme Court invalidated Pennsylvania’s 2011 districting map

as an unconstitutional partisan gerrymander under the Commonwealth’s constitution.

That court granted the General Assembly a period of time to enact replacement

legislation, subject to the court’s new legislative redistricting criteria. When the General

Assembly failed to do so, the court imposed its own redistricting map.

       Plaintiffs Senator Jacob Corman, in his official capacity as Majority Leader of the

Pennsylvania Senate; Senator Michael Folmer, in his official capacity as Chairman of the

Pennsylvania Senate State Government Committee; and eight Republican members of

Pennsylvania’s delegation to the U.S. House of Representatives filed suit in the United

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.



                                              2
States District Court for the Middle District of Pennsylvania, contending that the state

supreme court’s decisions to strike the 2011 map and issue its own map violated the

Elections Clause of the U.S. Constitution. Specifically, the plaintiffs alleged in Count I

that the state supreme court’s imposition of mandatory redistricting criteria violated the

Elections Clause by usurping congressional redistricting authority vested exclusively in

the General Assembly. In Count II, they alleged that the court further violated the

Elections Clause when it developed its own map without providing the General Assembly

an adequate opportunity to do so. The plaintiffs asked the District Court to enjoin the

defendants from implementing the replacement map for the upcoming election and to

require them to conduct the 2018 election cycle under the 2011 map. Pursuant to 28

U.S.C. § 2284(a), a three-judge panel was convened.1

       The Pennsylvania Supreme Court’s rulings came in a lawsuit filed in June, 2017 in

the Commonwealth Court of Pennsylvania by the League of Women Voters and eighteen

individual Pennsylvania voters. Following a hearing on March 1, 2018, the District Court

granted the eighteen individual state-court petitioners leave to intervene and participate in

the action as defendants (“the intervenor-appellees”).2 The District Court denied motions


1
 Under 28 U.S.C. § 2284(a), “[a] district court of three judges shall be convened ... when
an action is filed challenging the constitutionality of the apportionment of congressional
districts.”

2
 Those intervenor-defendants are: Carmen Febo San Miguel; James Solomon; John
Greiner; John Capowski; Gretchen Brandt; Thomas Rentschler; Mary Elizabeth Lawn;
Lisa Isaacs; Don Lancaster; Jordi Comas; Robert Smith; William Marx; Richard Mantell;
Priscilla McNulty; Thomas Ulrich; Robert McKinstry; Mark Lichty; and Lorraine
Petrosky.



                                             3
to intervene filed by the League of Women Voters and the National Democratic

Redistricting Committee. The defendants then moved to dismiss the complaint for lack

of jurisdiction and failure to state a claim upon which relief may be granted, Fed. R. Civ.

P. 12(b)(1) and 12(b)(6). The intervenors moved for judgment on the pleadings under

Rule 12(c). The Rule 12 motions contended that the District Court lacked jurisdiction

over the action because the plaintiffs did not have constitutional or prudential standing to

bring their Elections Clause claims. Numerous amici briefs were filed and a hearing was

held on March 9, 2018. In an order entered on March 19, 2018, the District Court

granted both the defendants’ motion to dismiss and the intervenors’ motion for judgment

on the pleadings. The complaint was dismissed with prejudice for lack of standing; the

plaintiffs’ motion for injunctive relief also was denied. See Corman v. Torres, 287 F.

Supp.3d 558 (M.D. Pa. 2018).

       On April 3, 2018, and thus 15 days after judgment was entered, pro se litigant

Jeffrey Cutler, who had not previously participated in the lawsuit, filed a post-judgment

motion to intervene as a plaintiff and motion for reconsideration. Cutler claimed that the

Pennsylvania Supreme Court’s replacement map violated the United States and

Pennsylvania Constitutions and he sought to stay the May 15, 2018 primary election. In

an order entered on April 10, 2018, the District Court denied the motion as both untimely

and without merit. The Court concluded that Cutler could not satisfy Rule 24’s

requirements for intervening, and that, even if he could assert a proper basis for

intervention, his motion for reconsideration was untimely filed under the local rules.




                                             4
Cutler filed a timely notice of appeal on April 12, 2018, seeking review of the District

Court’s order denying his motion to intervene and for reconsideration.

         We have jurisdiction. See McKay v. Heyison, 614 F.2d 899 (3d Cir. 1980) (order

denying intervention as of right immediately appealable). See also Isidor Paiewonsky,

Inc. v. Sharp Properties, Inc., 998 F.2d 145, 149-50 (3d Cir. 1993) (post-judgment orders

are final and immediately appealable); Plymouth Mutual Life Insurance Co. v. Illinois

Mid-Continent Life Insurance Co., 378 F.2d 389, 391 (3d Cir. 1967) (same). On April

16, 2018, Cutler filed an amended notice of appeal, seeking review of the District Court’s

March 19, 2018 order dismissing the plaintiffs’ complaint with prejudice and denying

injunctive relief. Prior to briefing, Cutler filed a motion for an injunction pending appeal,

Fed. R. App. P. 8(a), which a motions panel of this Court denied.

         We will affirm in part and dismiss for lack of jurisdiction in part. The District

Court properly denied Cutler’s post-judgment motion to intervene and for

reconsideration.3 A proposed intervenor is not entitled to intervene as of right unless,

among other things, the motion is timely, the proposed intervenor has an interest in the

litigation, and the interest is not adequately represented by an existing party in the

litigation. Fed. R. Civ. P. 24(a)(2).4 A proposed intervenor must demonstrate that its


3
  Cutler’s pro se brief is devoid of any argument pertaining to the District Court’s
appealable order denying his post-judgment motion to intervene. In this instance only,
we will address the issue on the merits in recognition of our general preference for
reaching the merits of issues and because the issue is straightforward.

4
    Rule 24(a)(2) provides:



                                               5
interest is “specific to [it], is capable of definition, and will be directly affected in a

substantially concrete fashion by the relief sought.” Kleissler v. U.S. Forest Service, 157
F.3d 964, 972 (3d Cir. 1998). Permissive intervention is discretionary with the District

Court. Fed. R. Civ. P. 24(b)(2).

       Cutler did not file his motion to intervene until after the case was over. He also

did not show a sufficient interest in the litigation in that he did not seek to intervene to

prosecute some aspect of the case that applies specifically to him. Although federal

courts often permit intervention by voters, see Clark v. Putnam County, 168 F.3d 458,

461 n.3 (11th Cir. 1999) (referring to intervention of voters as “normal practice” in

reapportionment disputes), they tend to do so when elected officials may represent only

part of the electorate, id. Cutler’s motion does not address how his particular

participation would be required to achieve in some concrete fashion the relief sought.

We note that, in seeking to intervene on the defendants’ side, the eighteen individual

state-court petitioners, who were granted leave to intervene by the District Court, were

the only parties to present evidence at trial of the 2011 map’s invalidity and the qualities

of a map that would comply with the Pennsylvania Constitution. Cutler, in contrast,

offered nothing of this nature.


               (a) Intervention of Right. Upon timely application anyone shall be
               permitted to intervene in an action: ... (2) when the applicant claims an
               interest relating to the property or transaction which is the subject of the
               action and he is so situated that the disposition of the action may as a
               practical matter impair or impede his ability to protect that interest, unless
               the applicant’s interest is adequately represented by existing parties.

Fed. R. Civ. P. 24(a)(2).


                                                6
       Cutler also failed to show that his interests are not adequately represented by the

plaintiffs. A proposed intervenor’s interests are not adequately represented if they

diverge sufficiently from the interests of the existing party, such that “the existing party

cannot devote proper attention to the applicant’s interests.” United States v. Territory of

the Virgin Islands, 748 F.3d 514, 520 (3d Cir. 2014). This burden to show that one’s

interests are not adequately represented is regarded as minimal, see Mountain Top

Condominium Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 368 (3d Cir.

1995), but it does vary with each case, see Kleissler, 157 F.3d at 972. Here, Cutler made

no showing at all that there is any divergence between his interests on the one hand and

those of the plaintiffs on the other, or that the plaintiffs cannot devote proper attention to

his interests.

       Since the District Court properly denied Cutler’s motion to intervene, he is neither

a party nor an intervenor. He thus lacks standing to appeal the District Court’s March 19,

2018 order dismissing the plaintiffs’ complaint with prejudice and denying the motion to

enjoin the implementation of the replacement map. See IPSCO Steel (Alabama), Inc. v.

Blaine Construction Corp., 371 F.3d 150, 153 (3d Cir. 2004) (“Ordinarily, only parties of

record before the district court have standing to appeal.”). Cutler is not “a party

aggrieved by” the March 19, 2018 judgment, see Deposit Guaranty Nat’l Bank v. Roper,

445 U.S. 326, 333 (1980). Moreover, as a general matter, an appeal from the denial of an

injunction by a three-judge panel lies directly to the United States Supreme Court, not the

Court of Appeals. See 28 U.S.C. §§ 1253, 1291; Idlewild Bon Voyage Liquor Corp. v.

Epstein, 370 U.S. 713, 715-16 (1962) (per curiam).


                                               7
       For the foregoing reasons, we will affirm the order of the District Court denying

Cutler’s post-judgment motion to intervene and for reconsideration. We will dismiss

Cutler’s appeal from the District Court’s March 19, 2018 order dismissing the plaintiffs’

complaint and denying injunctive relief for lack of jurisdiction.




                                             8